PER CURIAM.
In this bar grievance proceeding the referee found Ethier had violated Florida Bar Integration Rule, article XI, Rule 11.-02(3)(a). The referee recommended, inter alia, that Ethier be given a thirty day suspension from the practice of law. Neither party has appealed the referee’s report. After having carefully reviewed the record, we approve the findings of the referee and hereby suspend Eugene J. Ethier from the practice of law for a period of thirty days, effective April 12, 1982, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients. Respondent shall not accept any new business.
Costs in the amount of $945.80 are taxed against the respondent.
It is so ordered.
ADKINS, A. C. J., and BOYD, OVER-TON, ALDERMAN and EHRLICH, JJ., concur.